Board of Tax Appeals, No. 96-D-1218. This cause is pending before the court as an appeal from the Board of Tax Appeals.
IT IS ORDERED by the court, sua sponte, that this cause be consolidated for oral argument with Supreme Court ease Nos. 97-2423, Mirge Corp., d.b.a. Electrical Mechanics v. Hamilton Cty. Bd. of Revision et al., 98-758, Cleveland Hts./Univ. Hts. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision; and 98-704, Bisset Steel Co. v. Cuyahoga Cty. Bd. of Revision et al.
IT IS FURTHER ORDERED by the court, sua sponte, that oral argument be extended to twenty minutes per side.